Citation Nr: 0301075	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  97-10 273A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service connected 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Waco, 
Texas, Regional Office (RO), which denied a claim of 
entitlement to service connection for heart disease, 
claimed as secondary to the veteran's service-connected 
PTSD.

The Board denied the appeal in an August 2000 decision, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court). In April 2001, 
the Secretary of VA and the veteran's private attorney 
before the Court filed a Joint Motion for Remand and to 
Stay Proceedings, asking the Court to vacate the August 
2000 Board decision and remand the matter for re-
adjudication pursuant to the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which was enacted in 
November 2000 and is currently codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001).  By Order dated 
April 2001, the Court granted the motion.  

In May 2002, the Board issued a decision again denying the 
veteran's claim.  This decision was subsequently vacated 
by the Court in November 2002 due to the death of the 
veteran prior to issuance of the Board decision.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1942 to October 1945.

2.	The veteran died on June [redacted], 2001.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


